DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication and processing unit” in claims 3-4, and “powering means” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “powering means to power the display and the communication and processing unit”, in claim 4, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only powering means described in detail in the Specification is for the “V2Sign” device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not define the “powering means to power the display and the communication and processing unit” and the term “powering means” is a generic placeholder with no implicit structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al (US 2017/0268896A1).
Regarding claims 1 and 14, Bai teaches a physically installed device (Figures 5-6) and corresponding method of operation, comprising: a display (610 [described in paragraphs 0078-0081]; or "other display devices including, but not limited to, a smart phone, a tablet computer, or any device that can be linked by wire or wirelessly to collision warning system 400" as noted in paragraph 0100) for alerting visually a vehicle at an intersection when a specific two-wheeler (bicycle 120, motorcycle 130 [shown in Figures 1, 11-13]]) is detected in an alert zone associated with the intersection using vehicle-to-everything (V2X) communications (Paragraphs 0033, 0035, 0037, 0045, 0110, 0116, 0118, 0120-0121, 0123, 0126 [all V2X description is located in paragraphs 0034-0041, 0055, 0057, 0077, 0084, 0090, 0092, 0112, 0117, 0120, 0123, and 0126]).
Regarding claims 2 and 15, Bai discloses the invention of claims 1 and 14 as discussed above, and Bai teaches that the specific two-wheeler is detected based on a V2X message received at the device from the specific two-wheeler, and wherein the received V2X message is processed by the device (Paragraphs 0037, 0040, 0045, 0077, 0110, 0118, 0122, etc.).
Regarding claim 3, Bai discloses the invention of claim 2 as discussed above, and Bai teaches a communication and processing unit (of CWS 202 in Figure 2, for example, which is also represented by reference number 400 in Figure 4) configured to perform the detection and processing (See communication and processing structure of Figures 2 and 4-6, described in paragraphs 0038-0041 and 0046-0078).
Regarding claim 4, Bai discloses the invention of claim 3 as discussed above, and Bai teaches powering means to power the display and the communication and processing unit (inherent to the operation of the system).
Regarding claim 5, Bai discloses the invention of claim 3 as discussed above, and Bai teaches that the display is in the form of a traffic light with an added template of a shape of a two-wheeler included or attached thereto (Figures 11-13; Paragraphs 0061, 0082, 0091, 0109, 0110, 0112, 0118, 0120, 0123, 0124 [the displayed collision event maps of Figures 11-13 do not illustrate the traffic lights, but the cited paragraphs (0061, 0077) describe the traffic lights being included where appropriate]).
Regarding claim 6, Bai discloses the invention of claim 1 as discussed above, and Bai teaches that the display is a dynamic display (the display is changing as described in all of the previously cited sections of the reference).
Regarding claim 7, Bai discloses the invention of claim 1 as discussed above, and Bai teaches that the display includes a direction element that indicates a direction of movement of the two-wheeler (Figures 11-13 illustrate the heading of 120 and 130, and Figure 12 specifically illustrates positional change; Paragraphs 0121, 0127).
Regarding claim 8, Bai discloses the invention of claim 1 as discussed above, and Bai teaches that the device is configured using an application running on an installer’s mobile device (Paragraphs 0041-0042, 0100).
Regarding claim 9, Bai discloses the invention of claim 1 as discussed above, and Bai teaches that the alert zone is substantially perpendicular to a road on which the vehicle drives (Figures 11-13).
Regarding claim 10, Bai discloses the invention of claim 1 as discussed above, and Bai teaches that the alert zone is substantially parallel to a road on which the vehicle drives (Figures 11-13).
Regarding claim 11, Bai discloses the invention of claim 6 as discussed above, and Bai teaches that the dynamic display may be switched on and off (by switching the vehicle off, for example).
Regarding claim 12, Bai discloses the invention of claim 6 as discussed above, and Bai teaches that the dynamic display is capable of flashing intermittently (using alert symbol 1102 shown in Figures 11-13, for example).
Regarding claim 13, Bai discloses the invention of claim 7 as discussed above, and Bai teaches that the direction element includes an arrow (1202 in Figure 12).
Regarding claim 16, Bai discloses the invention of claim 14 as discussed above, and Bai teaches that the device is configured after the physical installation using an application running on an installer’s mobile device (Paragraphs 0041-0042, 0100).
Regarding claim 17, Bai discloses the invention of claim 15 as discussed above, and Bai teaches that the V2X message reports a location and speed of the specific two-wheeler (Paragraphs 0037, 0057, 0092), and wherein the processing includes checking if the speed is greater than a threshold, and if yes, checking if the specific two-wheeler in inside an alert zone ("determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario" [the "alert zone" being the zone corresponding to a risk of collision at the analyzed location and speed of the specific user (where the user is a two-wheeler)]).
It is also noted that the step of "checking if the specific two-wheeler in inside an alert zone" is contingent on the condition "if yes". As described in MPEP 2111.04, the courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the step is not included in the broadest reasonable interpretation of the claim, and the prior art does not need to disclose this step to anticipate the claim as a whole.
Regarding claim 18, Bai discloses the invention of claim 17 as discussed above.
The step "the processing further includes checking if the specific two-wheeler will arrive in less than a predetermined time period at the intersection" is contingent on the condition "if the specific two-wheeler is inside the alert zone". As described in MPEP 2111.04, the courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the step is not included in the broadest reasonable interpretation of the claim, and the prior art does not need to disclose this step to anticipate the claim as a whole.
Regarding claim 19, Bai discloses the invention of claim 18 as discussed above.
The step "the processing further includes checking is a state is consistent" is contingent on the condition "if the specific two-wheeler will arrive in less than a predetermined time period at the intersection", and the step "setting a visual alert for the visual alerting" is further contingent on "if yes" (for the previous contingent step). As described in MPEP 2111.04, the courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, these steps are not included in the broadest reasonable interpretation of the claim, and the prior art does not need to disclose these steps to anticipate the claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747